 In the Matter of KESTERSON LUMBER CORPORATIONandLOCAL 6-12,INTERNATIONAL WOODWORKERS OF AMERICA, C. I. O.Case No. 1?-408.-Decided October 30, 1942Jurisdiction:lumber and lumber products manufacturing industry.Investigation and Certification of Representatives:flicting claims of rival representatives. contract automatically renewedafter institution of proceedings, held no bar; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees,exclusiveof office, clerical, and supervisory employees ;agree-ment as to.Mr. John` B. Ebinger,of Klamath Falls, Oreg., for the Company.Mr. George Brown,of Klamath Falls, Oreg., for the I. W. A.Mr. J. G. Wolf,of Medford, Oreg., for the Sawmill Workers.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by Local 6-12, International Wood-workers of America, C. I. 0., herein called the I. W. A., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Kesterson Lumber Corporation, Klamath Falls,Oregon, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn E. Hedrick, Trial Examiner. Said hearing was held at Klam-athFalls,Oregon, on September 24, 1942. The Company, theI.W. A., and the Lumber and Sawmill Workers Union, Local 2649,A. F. of L., herein called the Sawmill Workers, appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter theSawmill Workers filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKesterson Lumber Corporation, an Oregon corporation with itsprincipal office and place of business at Klamath Falls, Oregon, is45 N. L. R. B., No. 35.493508-43-vol. 45--13193 194DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in the manufacture and sale of lumber and lumber products.During the year 1941, the Company processed approximately 48,000,-000 board feet of lumber, 95 percent of which was shipped to pointsoutside the State of Oregon.The Company concedes it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America,Local 6-12, affiliated withthe C.I.0., and Lumber and SawmillWorkers Union,Local 2649,affiliated with the A. F. of L., are labor organizations admitting em-ployees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONOn May 27,1941, after an election ordered by the Board in which theI.W. A. and the Sawmill Workers participated, the Board certifiedthe Sawmill Workers as the exclusive representative of all the Com-pany's employees, excluding certain named individuals and super-visory and clerical employees.'The Company and the SawmillWorkers entered into a contract dated September 2, 1941, to be ineffect to September 1, 1942, and from year to year thereafter, subjectto termination by either party on 30 days' written notice given toeither party prior to expiration date.On July 21, 1942, approximately nine members of the SawmillWorkers attended a regular meeting, at which time they voted to ter-minate the existing contract.One of the persons attending the meet-ing claimed that a letter, written during the meeting, was addressed tothe Company requesting negotiations for a new contract.The letterwas not introduced in evidence.The Company denies receiving thisletter.The I. W. A. claims a letter was sent to the Company on July 24,1942, requesting recognition as the representative of the employees.The Company also denies receiving this letter.A representative ofthe I. W. A. testified at the hearing that he made a personal visit tothe Company on July 25, 1942, for the same purpose as outlined inthe letter.He alsotestified that he had a telephone conversation withthe Company's attorney about July 26, 1942, concerning the questionof representation for the employees.The petition was filed July 27,1942.The Sawmill Workers takes the position that its agreement ofSeptember 2, 1941, is in full force and effect, and that the petition1Matter of Kesterson Lumber CorporationandInternationalWoodworkers of America,Local 6-12, C. 1O,32N.L.R.B 129. AKESTERSON LUMBER CORPORATION195should be dismissed for the reason that there is no question of repre-sentation at this time.Since the T. W. A. gave notice of its claimprior to the renewal date, the contract does not constitute a bar.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the I. W. A. and the Sawmill Workers eachrepresents a substantial number of employees in the stipulated appro-priate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National-LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance With an agreement of the parties, that alproduction and maintenance employees of the Company, exclusive ofoffice, clerical,and supervisory employees, constitute a unit appropri-ate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and, Regulations-Series 2, as amended, it isherebyThe Regional Director's statement shows that the I. W A submitted 151 application-for-membership cards, of which 3 were dated in June 1942, 144 in July 1942; 3 inAugust 1942;and 1 was undatedOf these cards 130 bore apparently genuine originalsignatures of persons whose names appear on the Company's pay roll of July 31, 1942Of the 283 cards submitted by the Sawmill Workers,23 were dated in 1940;225 in 1941:2 in 1942; and 33 were undated.In addition the Sawmill Workers submitted its niein-bership list as of July 28, 1942Of the cards,105 bore apparently genuine originalsignatures of persons whose names appear on the Company's pay rollIn addition themembership list contained the names of 12 other persons whose names appeared on theCompany's pay rollHence the apparent total number of Sawmill Workers' designationsby employees on the July 31 pay roll was 117The comparison of the cards submittedby the I W A and the Sawmill Workers indicates that 67 persons apparently designatedboth organizations as their bargaining agency.There are approximately 230 employees inthe unit hereinafter found appropriate 196DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with ;Kesterson ,LumberCorporation, Klamath Falls,.Oregon, an election,by secret,ballot shallbe conducted as early as possible,:but not later than thirty :(30;) daysfrom the date of thisDirection, under the, direction. and supervision.ofthe 'Regional Director for the NineteenthRegion, acting,in this mat-ter as agentfor the National Labor Relations Board, and subject -toployees in the unit found appropriate :in -Section IV, above, who wereemployed during -the pay-roll period,immediately ,preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or-on vacation or in the activemilitaryservice ortraining of the United States, or temporarily laidoff, but excluding-employees who have since quit or been discharged forcause, to:determine whether -they. desire to be represented by Interna-or by Lumber and Sawmill Workers Union, -Local, 2649, affiliated withthe A. F. of L., for the purpose of collective bargaining, or by neither.MR. GERARD-D. rREILLY took no part in the consideration of the aboveDecisionand Direction of Election.